DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–5, 10–12, 14–16, 19, 22–24, 26, and 50 are pending. Claim 26 is withdrawn. In total, claims 1–5, 10–12, 14–16, 19, 22–24, 51 are the subject of this Office Action.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–5, 10–12, 14–16, 19, 22–24, 51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “wherein the active layer is a continuous single sheet.” When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out. The dependent claims are also rejected under 35 U.S.C. 112(a): based on their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5, 10–12, 14–16, 19, 22–24, 51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein the active layer is a continuous single sheet.” According to Merriam Webster Online Dictionary, the term “continuous” means “marked by uninterrupted extension in space, time, or sequence”. In contrast, Applicant’s disclosure shows that the active layer has interruptions: in the form of pores. See, e.g., FIG. 1 of the instant application. The Specification fails to provide any special definition for the term “continuous”. As such, plain meaning applies. However, here there is a contradiction between the plain meaning of the term “continuous” and the structural features of Applicant’s active layer. As such, it is respectfully submitted what subject matter Applicant is intending to encompass by the use of the word “continuous”. For example, would Applicant consider a porous graphene sheet to be continuous? For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 10–12, 14–16, 19, 22–24, and 51 are rejected 35 U.S.C. 103 as being unpatentable over Song1 in view of Mi,2 Zhao,3 and Ali.4
With respect to claim 1, the following analysis applies.
Overview of Song
Song discloses a membrane comprising an active layer disposed on a substrate. (Song Scheme 1 (showing a green substrate, above which is an active layer comprising a graphene oxide (GO) sheet. The active layer is a continuous single sheet. (Id.) Based on at least the instant figure (id.), Examiner finds that, relative to claim 1 of the instant application, Song discloses a membrane comprising: a substrate; an active layer comprising a first surface, a second surface, and a plurality of channels passing through the active layer, wherein the first surface is directly opposite the second surface; a first material/first polyelectrolyte (PAH); and a second material/second polyelectrolyte (PSS). (Id.)
Claim elements not expressly taught or suggested by Song
Song does not appear to specify: (1) that the first material is at least partially in contact with the first surface; (2) that the second material is at least partially in contact with the second surface; and (3) that the first material and the second material are configured such that there is at least one interaction between the first material and the second material through at least one channel, thus affecting the through-size of the at least one channel.
First material at least partially in contact with the first surface; second material at least partially in contact with the second surface
Mi discloses a membrane formed from electrostatically bonded graphene. (Mi FIG. 4B.) The instant figure depicts a graphene layer with a first polyelectrolyte on one surface of the graphene layer and a second polyelectrolyte on an opposing surface of the graphene layer. (Id.; ¶ 71.) In particular, Mi teaches using oppositely charged molecules to provide nanochannels for water transport through a GO membrane. (Mi FIGs. 4A, 4B.) Mi suggests that this construction was suitable for forming a membrane bonded by electrostatic forces. (Id. ¶ 71) Mi further suggests that an electrostatically bonded membrane can have: highly charged surfaces, conveniently adjusted functionality (by varying polyelectrolytes with difference functionalities, charge density, and morphology), and possible in-situ regenerability for fouling control. (Id.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Mi with the teachings of Song, such that Song’s first and second materials and at least partially in contact with the first and second surfaces, respectively, in order to: (a) yield the predictable result of forming a membrane bonded by electrostatic forces and (b) provide charged surfaces and/or in-situ regenerability for fouling control. KSR, 550 U.S. at 415–17.
Interaction between the first material and the second material through at least one channel of the plurality of channels
Zhao teaches confining a polyelectrolyte complex within a pore. (Zhao Title; Abstract.) The complex per se is configured to undergo swelling, thereby reducing the pore’s through-size. (Id. FIG. 5(d).) Zhao suggests that the use of a polyelectrolyte complex within a pore can provide selectivity towards anions. (Zhao Abstract; Conclusion.) Additionally, Zhao suggests that its findings can be extended to multipore membranes. (Id.)
Similar to Zhao, Ali teaches forming a polyelectrolyte complex within a pore. (Ali Abstract; FIG. 3.) However, Ali teaches that the polyelectrolyte complex can be formed from PAH and PSS. (Id.) In particular, Ali suggests that modifying pores with this type of polyelectrolyte complex can be used to control the diameter of a pore as well as provide ion selectivity. (Id. Abstract; FIG. 4; paragraph bridging 8346–47; 8347, left column, first full paragraph.)
As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. In addition, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
In view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Zhao and Ali with the teachings of the instant combination such that the polyelectrolytes of the instant combination (PAH and PSS) extends into the pores of the active layer and form a complex, in order to yield the predictable result/improvement of: (A) allowing control of pore diameter; and (B) providing selectivity towards ions. KSR, 550 U.S. at 415–17. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
With respect to claim 2, as discussed in § 4.4.1 supra, the active layer comprises graphene oxide. 
With respect to claim 3, the graphene oxide is an atomically thin layer. (Song FIG. 3 (showing the graphene oxide, e.g., in the upper left, existing as an atomically thin layer).)
With respect to claims 4 and 5, the instant combination does not appear to expressly specify that the interaction between the first material and the second material is an electrostatic interaction. Zhao suggests that an electrostatic interaction was suitable for forming a polyelectrolyte complex. (See, e.g., Zhao Abstract (showing an inset figure); FIG. 5.) As such, it is respectfully submitted that it would have been obvious to one skilled in the art to use an electrostatic interaction between the first material and the second material: in order to yield the predictable result of forming a polyelectrolyte complex. KSR, 550 U.S. at 415–16.
With respect to claims 10 and 11, as explained in § 4.4.1 supra, the first material is a polyallylamine (i.e., PAH).
With respect to claims 12 and 19, Song suggests that its PAH can have an average molecular weight of 50,000 Da (i.e., 50 kDa). (Song p. 41483.)
With respect to claims 14 and 15, as explained in § 4.4.1 supra, the first material is a polyelectrolyte (i.e., PSS).
With respect to claims 16 and 22, Song suggests that its PSS can have an average molecular weight of 70,000 Da (i.e., 70 kDa). (Song p. 41483.)
With respect to claim 23, the membrane of the instant combination is interpreted to be a filtration membrane for at least two reasons. First, Song suggests that its membrane can be used for filtration. (Song Abstract.) Second, the membrane of the instant combination has the same structural features as Applicant’s claimed membrane and therefore is presumed to be capable of carrying out filtration. See MPEP § 2112.01(I).
With respect to claim 24, the through-size of the at least one channel is interpreted to be a diameter of the at least one channel. (Compare Zhao FIG. 5(d) (showing swelling in a pore) with Song Scheme 1 (showing pores in the active layer).)
With respect to claim 51, the instant combination does not appear to explicitly specify that the at least one interaction is configured to completely seal the at least one channel. Song is directed to charge-gated ion transport. (Song Title; Abstract.) Put another way, Song seeks to use gates to control entry through its GO membrane. Song further teaches using a polyelectrolyte to block transport. (Id. figure in Abstract.) Zhao teaches using a polyelectrolyte complex to provide a pH-gated ionic channel. (Zhao Title; Abstract.) At the time Applicant’s invention was effectively filed, Zhao’s disclosure would have reasonably suggested to persons of ordinary skill in the art that a polyelectrolyte complex can be used to provide a gate for an ion. As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to configure the at least one interaction of the instant combination such that it completely seals the at least one channel: in order to yield the predictable result of blocking transport of certain ions. KSR, 550 U.S. at 415–16.
Response to Remarks5
Applicant’s remarks directed to the rejections under 35 U.S.C. § 103 are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Song et al., Charge-Gated Ion Transport through Polyelectrolyte Intercalated
        Amine Reduced Graphene Oxide Membranes, 9 ACS Appl. Mater. Interfaces, 414182, 41482–41495 (2017) (“Song”).
        2 US 2015/0258506 A1, published September 17, 2015 (“Mi”).
        3 Zhao et al., Mimicking pH-Gated Ionic Channels by Polyelectrolyte Complex
        Confinement Inside a Single Nanopore, 33 Langmuir, 3484, 3484–3490 (2017) (“Zhao”).
        4 Ali et al., Layer-by-Layer Assembly of Polyelectrolytes into Ionic Current Rectifying Solid-State Nanopores: Insights from Theory and Experiment, 132 J. Am. Chem. Soc., 8338, 8338–8348 (2010) (“Ali”).
        5 Remarks filed December 1, 2022.